Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24 has been entered.
Response to Amendments
The amendment filed January 24th, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims do not overcome each and every objection and 112(b) rejections previously set forth in the Final Office Action mailed September 22nd, 2021.
Specification
The abstract of the disclosure is objected to because
In line 3, “The chassis comprise of…” should read “The chassis comprises of…”.  
In lines 7-9, “Retractable under chassis wings with single to multi directional fluid flow design, opening and closing mechanism to control the flight as well as to adapt according to mode of the vehicle”, it is unclear what component is retractable.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In page 6, para 1, “…ducts andorientations….” should read “…ducts and orientations….”.
In page 6 para 4, “…side View...” should read “…side view....”.
In page 6 para 7, “….view.FIG 9 demonstrates...” should read 
“…view. 
FIG 9 demonstrates....”.
The above are only examples of such informalities. The Applicant is required to review the entire Abstract and Specification, and correct all such informalities.
Claim Objections
Claims 1, 5, 6, 8, 10-13, 15-20 are objected to because of the following informalities:    
In claim 1 para 2, 
“…the neutral axis ducts extends…” should read “…the neutral axis duct extends…”.
“…front to a rear throughout the length of the vehicle with or without…” should read ““…front to a rear, throughout the length of the vehicle, with or without…”
“…lift from flowing fluids to vehicle;” should read “lift from fluids flowing to vehicle;”.
In claim 1 para 4, “…its combinations;” should rea “…their combinations;”
The above are only examples of such informalities. The Applicant is required to review all claims, and correct all such informalities.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7, 9, 11, 15 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite the limitation “…a perfect road vehicle, perfect flying machine, perfect speed boat, and perfect submarine…”. It is unclear what is a criteria for the word “perfect”. How to quantify and understand the word “perfect”?
Claim 1 recites the limitation “a Neutral Axis Duct with Tandem Telescopic Thrust Vectoring Leading and Trailing Bidirectional Edge Propellers for Multi-Mode Spatial Vehicle [NADTVPMSV]” in para 1, and recites the limitation “vehicle” in para 2 and 4. It is unclear if the vehicle of para 1 and 2 is the same vehicle as claimed in para 1 or different.
Claim 1 recites the limitation “the vehicle with or without stationary or rotating blades to generate and provide mobilizing thrust and lift from flowing fluids to vehicle”. It is unclear how a thrust and lift can be generated if there are no blades.
Claim 1  recites the limitation “the propellers and control surfaces” in para 3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 4, it is unclear what “further course of action” comprises and what is being computed.  
In claim 7,  it is unclear what aspect of environment is being scanned.
Claim 9 recites the limitation "the horizontal axis duct” in line 3.  There is insufficient antecedent basis for this limitation in the claim
In claim 11 lines 6-7, it is unclear what “conventional take-off and landing” and “NVH level” means.
In claim 15 line 2, it is unclear what “dynamically connected” means. How are propeller shafts connected dynamically to power trains?
Claim 19 recites the limitation “neutral axis duct” in line 5. It is unclear if the “neutral axis duct” claimed in claim 19 are the same “neutral axis duct” claimed in claim 1 or different as claim 19 depends on claim 1 and both claims recite “neutral axis duct”.
In claim 20, it is unclear where the propellers are mechanically connected to? For the examination purpose it would be considered to be connected to the propeller rotor motor.
Claim 20 recites the limitation "the propeller rotor motor” in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
The Applicant is required to review all claims and correct all 112 issues.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 9,493,235) in view of Yoeli (US 2011/0049306).
Regarding claim 1, Zhou et al. ‘235 teaches (figures 8A-10D) a Neutral Axis Duct with Tandem Telescopic Thrust Vectoring Leading and Trailing Bidirectional Edge Propellers for Multi-Mode Spatial Vehicle (NADTVPMSV)/an amphibious VTOL unmanned device (800) which is a single monocoque chassis frame (804) for a multi-mode vehicle that can travel in all land, air, over water and under water as a perfect road vehicle, perfect flying machine, perfect speed boat and perfect submarine (Col. 5 Lines 29-34; Col. 9 Lines 5-10) comprising of:
incorporating at least one neutral axis longitudinal duct with non-concealed tandem telescopic thrust vectoring leading and trailing bidirectional edge propellers (816, 828) with rotating blades to generate and provide mobilizing thrust and lift from fluids flowing to the vehicle (Col. 9 Lines 33-46; propellers (816, 828) are in a neutral axis surrounded by a duct in longitudinal orientation (figure 8E));
at least one transverse duct with propellers (818) (Col. 5 Lines 40-46; propeller (818) is in transverse orientation and surrounded by a duct in);
at least one or more propellers connected to one or more motor (Col. 9 Lines 20-24);
the tandem thrust vectoring leading (828) and trailing (816) bidirectional edge propellers for providing vertical, horizontal, and angular thrust to the vehicle (Col. 9 Lines 29-33; vertical and horizontal thrusts are angular thrust);
a non-retractable propeller shafts with variable thrust directing mechanism connected to the propellers (Col. 9 Lines 20-23; propellers are connected to motors via shafts);
at least one or more power sources/motors utilized independently to power the propellers comprising motors (Col. 9 Lines 20-23; Col. 12 Lines 1-3)’
at least one or more retractable wings with horizontal, vertical and angular control surface to control the fluids like water and air thereby to control the vehicle’s mobility (Col. 12 Lines 61-63);
at least one energy source to run the motor comprising of battery (Col. 11 Lines 22-23; Col. 12 Lines 1-3);
encompassing one or more-wheel tires (as shown in figure 8) and suspension components for the vehicle with at least one steerable wheel to land and travel on surface (Col. 12,  Lines 47-50);
at least one ballast tank to submerge and maneuver the vehicle under water (Col. 5 Lines 29-34);
at least one or more sensor system (Col. 11 Lines 38-40);
at least one or more processing units/process to compute and control the mobility of the vehicle based on the manual inputs, and predetermined and tested correlation table inputs (Col. 11 Lines 30-35, 57-67; flight controller is used to control vehicle manually).
but it is silent about:
the neutral axis ducts extending from front to rear throughout the length of the vehicle;
one or more power sources utilized to independently or jointly to power the wheels of the vehicle comprising, but not limited to, one or more engines, motors and hybrid combination of engine and motor. 
However, Yoeli ‘306 teaches (figures 8-9) the VTOL with forward propeller (154) and aft propeller (156) positioned substantially in the same plane with an unenclosed gap (156) below the compartment (162) (Para 0084; the unenclosed gap (156) forms the axis duct extending which extend from front to rear throughout the length of the vehicle). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou et al. 235 to incorporate the teachings of Yoeli to configure the neutral axis duct extending from front to rear throughout the length of the vehicle. One of ordinary skill in art would recognize that doing so would enhance flight dynamics and efficiency by introducing moving fluids from front propeller to aft propeller.
It would also have been obvious to use the motors used for powering the propellers to power the wheels. One of ordinary skill in art would recognize that doing so would enable the use of motors to power wheels during road travel.
Regarding claim 2, modified Zhou et al. ‘235 teaches (figures 8A-10D) the NADTVPMSV comprising of at least one gyroscopic moment control system to control the orientation of the vehicle (Col. 15 Lines 60-63).
Regarding claim 3, modified Zhou et al. ‘235 teaches (figures 8A-10D) the NADTVPMSV utilizing drive/underwater navigation and fly by wire systems for controlling vehicle (Col. 4 Lines 65-67).
Regarding claim 4, modified Zhou et al. teaches (figures 8A-10D) the NADTVPMSV comprising the sensor system to sense the environmental and vehicle motion parameters to compute further course of action, and act accordingly to control the motion of the vehicle (Col. 11 Lines 57-67).
Regarding claim 5, modified Zhou et al. ‘235 teaches (figures 8A-10D) the NADTVPMSV comprising of the processing unit/processor to process the sensor system information and manually input information for processing and controlling the vehicle (Col. 11 Lines 30-35, 57-67; flight controller is used to control vehicle manually).
Regarding claim 6, modified Zhou et al. ‘235 teaches (figures 8A-10D) the NADTVPMSV but it is silent about a memory to store the vehicle information with the predetermined and tested correlation table encompassing parameters between the predetermined and tested real world scenarios in the lab to the actual real-world scenarios for the processing unit to check, compute and control the vehicle accordingly. 
However, modified Zhou et al. ‘235 teaches the autonomous vehicle may be configured to sense environmental conditions, navigate without human input, and perform auto piloting. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a memory to enable features described by modified Zhou et al ‘235.
Regarding claim 7, modified Zhou et al. ‘235 teaches (figures 8A-10D) the NADTVPMSV comprising of radar and RF communication system to scan environment and establish communication (Col. 11 Lines 60-62; Col. 17 Lines 61-62).
Regarding claim 8, modified Zhou et al. ‘235 teaches (figures 8A-10D) the NADTVPMSV wherein the longitudinal and transverse duct (when doors (808, 810) of the vehicle are closed, ducts of propellers (814, 818) will be oriented in transverse direction as shown in figure 9C)  can be of any length, width, height, dimension, size, shape based on length of the chassis and also to provide more space and accommodate more number of passengers (propellers (828, 816) are surrounded by ducts which has dimensions). 
Regarding claim 9, modified Zhou et al. ‘235 doesn’t teach the longitudinal and transverse ducts may or may not be inter connected or networked to the main neutral axis longitudinally and horizontal axis ducts, which are only optionally required by the claim.
Regarding claim 10, modified Zhou et al. ‘235 doesn’t teach the ducts may be oblique to longitudinal and transverse vehicle axis where the transverse ducts may be used to control the transverse motion of the flying car more particularly to assist and maintain stability during strong cross winds, which are only optionally required by the claim.
Regarding claim 11, modified Zhou et al. ‘235 teach (figures 8A-10D) the NADTVPMSV comprising of single stage retractable front wing (808, 810). The retractable wings provide lift during horizontal flight, provide flight maneuver, conventional take-off and landing, provide gliding maneuver in the event of propeller failure, and saves substantial battery power increasing range (Col. 9 Lines 55-58).
Regarding claim 12, modified Zhou et al. ‘235 doesn’t teach the NADTVPMSV may comprise of static or dynamic vortex generators that are deployed on the wings, roof top, chassis and stabilizers surfaces to improve the performance and controllability of the flying vehicle, which are only optionally required by the claim.
Regarding claim 13, modified Zhou et al. ‘235 doesn’t teach the NADTVPMSV may comprises of front, side, middle, under and rear static or dynamic spoilers and diffusers to assist in fluid flow as well as vehicle control, which are only optionally required by the claim.
Regarding claim 14, modified Zhou et al. ‘235 teaches (figures 8A-10D) the NADTVPMSV comprising of one or more thrust vectoring propellers (814, 816, 818, 822, 824 and 828) with variable blade angle pitch control with variable thrust directing mechanism (Col. 9 Lines 21-22, 47-51).
Regarding claim 15, modified Zhou et al. ‘235 teaches (figures 8A-10D) the NADTVPMSV for safety front and rear propeller shaft are dynamically connected to one or more powertrains to optimize the power delivery as well as to compensate for failure, malfunction, and loss of power in one propeller powertrain (Col. 9 Lines 15-20; propellers are connected via shafts and single rotor propulsion system powers propellers).
Regarding claim 16, modified Zhou et al. ‘235 teaches (figures 8A-10D) the NADTVPMSV comprises of one or more additional propellers that may be added to the ducts (Col. 9 Lines 31-32).
Regarding claim 17, modified Zhou et al. ‘235 doesn’t teach the NADTVPMSV comprises of one or more jet propulsion that may or may not be added to the duct, which are only optionally required by the claim.
Regarding claim 18, modified Zhou et al. ‘235 teaches (figures 8A-10D) the NADTVPMSV, comprising of at least one or more of leading (828), intermediate (814) and trailing (816) propellers are networked and inter connected directly or variably with propeller shaft for torque sharing between the propellers (Col. 9 Lines 21-23, 15-20; propellers are connected via shafts and single rotor propulsion system powers propellers).
Regarding claim 20, modified Zhou et al. ‘235 teaches (figures 8A-10D) the NADTVPMSV, the propellers  are mechanically connected to the propeller rotor motor (Para 0036).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 9,493,235) and Yoeli (US 2011/0049306) as applied to claim 1 above, and further in view of Bundo (US 5,383,627).
Regarding claim 19, modified Zhou et al. ‘235 teaches (figures 8A-105D), the propeller translate from horizontal (fig. 8E) to vertical orientation (8D), where the vertical propeller orientation channels the fluid to flow through external as well as internal to the neutral axis duct providing lift as well as tandem propulsion in horizontal flight or cruise mode (this is a functional language and vertical propeller orientation of modified Zhoe et al. ‘235 enables this functionality) ,
but it is silent about propellers that has the potential to vary the orientation to 360 degrees on horizontal, vertical and oblique axis for thrust vectoring. 
However, Bundo ‘627 teaches (figures 1-4) omnidirectional propelling type of airship provided with propelling means which can propel the airship in any desired direction in three dimensions including front-rear, upper-lower and left-right directions (Col. 1 Lines 61-66). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou et al. ‘235 to incorporate the teachings of Bundo ‘627 to configure propeller that is omnidirectional i.e., rotate 360 degrees on horizontal, vertical and oblique axis. One of ordinary skill in art would recognize that doing so would offer maneuverability in 360 directions.
Response to Arguments
Applicant's arguments filed January 24th, 2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument about title teaching the application, title has nothing do with the subject matter of claim limitations and patentability of the invention is solely based on claim languages.
Regarding the translation from horizontal to vertical orientation of propellers, they are taught by Zhou et al. ‘235 as explained in above rejection. 
Applicant’s argument “During horizontal flight or cruise mode the vertical propeller orientation channels the fluid to flow through the neutral axis duct where the fluid dynamics not only provides lift but also provides tandem propulsion according to the teachings of my application” has been explained in the rejection of claim 19 above.
Regarding applicant’ argument of claim 11. Zhou et al. ‘235 teaches single stage retractable front wing (808, 810), and it is well known to one of ordinary skill in the art that wings provide lift during horizontal flight, provide flight maneuver, take-off and landing, provide gliding maneuver in the event of propeller failure, and saves substantial battery power increasing range.
Applicant’s other arguments e.g., air strips etc. not explicitly claimed on the claim is out of claim scope and, thus the arguments are irrelevant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647